﻿187.	 Mr. President, I have the honour of conveying to you, and through you to the representatives gathered here, the greetings of my sovereign, His Majesty Jigme Singye Wangchuck, King of Bhutan, and of expressing His Majesty's best wishes and hopes that, under your stewardship, the thirty-second session of the General Assembly will deal courageously with the urgent questions confronting the world community.
188.	It is also my privilege, on behalf of the Kingdom of Bhutan, to congratulate you most warmly on your election as President of this session of the Assembly. Your long and eminent service both in the field of international diplomacy and in important positions in your own Government assures us that you will provide wise and able leadership. It is a matter of joy for us that this year, like last year, a fellow-member of the non-aligned movement holds this important post.
189.	To your predecessor. Ambassador Amerasinghe of Sri Lanka, I should like to express our deep appreciation for the efficient manner in which he guided our deliberations during the thirty-first session of the General Assembly.
190.	As the Secretary-General, Mr. Kurt Waldheim, enters his second term of office, we should also like to add our appreciation for his tireless efforts in the service of peace and international understanding and for the dedication, alertness, far-sightedness and tact which he has brought to the important task entrusted to him
191.	Each year Heads of State, Heads of Government and their representatives from many different regions meet in this great -Assembly to review the international situation and to promote peace and security for the world's nations and their peoples. We are gratified that, through their efforts, the world has so far been spared another global war. At the same time, however, we are aware that many good and well-intentioned efforts to fulfil the peace-keeping responsibilities laid down by the United Nations Charter have been frustrated. The machinery of collective security is often obstructed and decisions are usually delayed. When decisions are taken, obstacles frequently stand in the way of their implementation. In the light of this, the United Nations presents a picture of uncertainty and institutional impasse which often overshadows its many significant achievements.
192.	We believe, therefore, that one of the most important concerns of this Assembly should be the strengthening of the United Nations as a peace-making body. The General Assembly and the Security Council are vital instruments in the quest for world peace today. As the Secretary-General pointed out in his report at the beginning of this session, misuse of the Security Council or lack of respect for its decisions "may bring us to a time when the Council is desperately needed and will be found to be too weak to fulfil its responsibilities" We believe that the strengthening of this body and the implementation of its decisions should receive our utmost attention.
193.	One of the most crucial objectives on the international scene continues to be the relaxation of tensions between the two major Power blocs and, in particular, between the two super-Powers themselves. The developing countries have always maintained that, if efforts to bring about this relaxation are to be effective, they must be more broadly based. Any situation which perpetuates rivalry for spheres of influence, condones the results of colonialism or leaves the way open for interference in the internal affairs of States has been consistently rejected by members of the non-aligned movement. The Political Declaration of the movement's Fifth Conference of Heads of State or Government of Non-Aligned Countries, which met in Sri Lanka last year, takes this point categorically. Acceptance of any situation which endorses the existing balance of power and the threat of domination of smaller nations by those more powerful would shatter the sovereign equality that is the very basis of the United Nations.
194.	It is for this reason that the non-aligned movement has become such a valuable and credible force for peaceful coexistence. Non-alignment enables a State to join with like-minded nations which face economic and political odds similar to its own, while at the same time preserving its freedom of action on the international scene.
195.	During the 32-year-life of the United Nations, substantial progress has been made towards decolonization, which is an essential prerequisite for the emergence of a new and just international order. The United Nations is now close to achieving universality of membership. The Kingdom of Bhutan attaches great importance to this principle of universality. We believe that all sovereign, independent nations have a right to join this family of nations. Last year we had much pleasure in welcoming the Seychelles, Angola and Western Samoa to this great Organization. This year we congratulate the Republic of Djibouti on its accession to independence and welcome it with equally great pleasure to the United Nations.
196.	We warmly welcome also the Socialist Republic of Viet Nam, a fellow member of the non-aligned movement. Viet Nam and its people have undergone tragic losses and suffering, and our good wishes are with them in their efforts to rebuild their great country. We are confident that the representatives of Viet Nam will make valuable and constructive contributions to the fulfilment of the goals and ideals enshrined in the Charter, and we look forward to working with them here at the United Nations.
197.	Although much has been achieved in decolonization, remnants of colonialism still exist in different parts of the world. Nowhere is this situation more shamefully apparent than in southern Africa. Here oppression, colonialism and racial discrimination are being practised unabatedly. It was with profound shock and sorrow that we learned last month of the untimely death of Steven Biko. That a young black leader of Steven Biko's stature and promise should die in this tragic and questionable way is a further indictment of the unconscionable apartheid policy of the Pretoria regime. The practices of both this Government and of the illegal white minority regime in Zimbabwe contravene all the principles of justice and human rights. His Majesty the King, at the Fifth Conference of non-aligned countries last year, said:
"The inhuman practice of apartheid, which has been condemned by the international community times without number and which no civilized person can support, continues to be practised. The peoples of Zimbabwe and Namibia continue to be denied their just and legitimate right to self-determination and independence. We are firmly of the view that concerted and joint action should be taken to bring about a speedy implementation of the relevant, resolutions and decisions of the Security Council, the General Assembly and the Organization of African Unity."
198.	My Government's policy on this urgent question remains unchanged. We believe that the majority of the people, and they alone, must be allowed to shape their own destiny. Unless the minority regimes are prepared to change, and change fast, to accept immediately the inevitability of majority rule, they will be the architects of their own destruction. We believe the great Powers have a special responsibility in this area. It is in view of this that we welcome the recent Security Council resolution 415(1977), which authorizes the Secretary-General to appoint a representative to enter into discussions with all the parties concerning the military and associated arrangements that are considered necessary to effect the transition to majority rule in southern Rhodesia. The will of the international community has already been clearly demonstrated during the International Conference in Support of the Peoples of Zimbabwe and Namibia, held in Maputo, Mozambique. We endorse the Maputo Declaration in support of the oppressed peoples in the area, and the Programme of Action for the Liberation of Zimbabwe and Namibia.
199.	The continuing delay by the international community in coming to grips with long-standing major problems increases the likelihood of new tensions and problems arising in these areas. The situation in the Middle East is one of these long-standing major problems. As .we stated in this forum in 1975,8 and again in 1976, we are firmly convinced that any negotiations aimed at a just and durable peace in the Middle East must be based on the right of the Palestinians to return to their homeland and-  establish an independent State, and of all States in the area, including Israel, to exist within universally recognized boundaries. In this context, we welcome the Soviet-American statement of 1 October on the principles and objectives of a new Middle East peace conference in Geneva as a positive step forward in the search for a just and permanent peace in the region.
200.	The other area of our concern is Cyprus. Unhappily, present developments and past efforts have brought us no closer to a peaceful solution of the conflict besetting this island. It is hoped that a formula can be found which makes it possible for the island's two communities to live in harmony, and to preserve the integrity of Cyprus as a single State. The principles enunciated in General Assembly resolution 3212 (XXIX), and the subsequent Security Council and General Assembly resolutions, in our opinion, still provide a valid framework for a just settlement. We would like to express the hope that the lifelong efforts and sacrifices made by the great son of Cyprus, Archbishop Makarios, for the independence, unity and integrity of his beloved country will not have been in vain.
201.	I wish to stress that it is a cause of particular concern to my Government, as it is to those of the other littoral and hinterland States of the Indian Ocean, that the potential for great-Power conflict in this ocean still exists. Six years ago the United Nations General Assembly adopted a resolution declaring the Indian Ocean a zone of peace. This declaration has not been honoured by the great Powers. It is our earnest hope that these Powers will co-operate with the littoral and hinterland States to implement resolution 2832 (XXVI) in the near future, and to remove the foreign military presence, including bases, from this sensitive area.
202.	Some of the problems of maintaining international peace and security are intractably buried in the ongoing negotiations on disarmament. To our regret, there has been no substantial progress in these negotiations. We completely endorse the Secretary-General's statement, in his report to the Assembly, that "the developing countries ... must be involved, and actively so, in a problem which vitally affects them all". In this spirit, we welcome the decision taken by the last General Assembly, at the initiative of the Fifth Conference of non-aligned countries, to convene a special session on disarmament next year. Success in this critical area, long overdue, would bring far-reaching benefits, not only in relaxing tensions but also in releasing much-needed resources for development purposes.
203.	In an address to the Conference of the Committee on Disarmament, the Secretary-General pointed to an accumulation of arms far beyond the needs of legitimate defence which not only endangers world security but now annually absorbs some $350 billion, at a time when the struggle to alleviate the hunger, poverty and disease that plague many hundreds of millions of the world's people suffers from lack of resources.
204.	The sixth and seventh special sessions of the General Assembly have made us realize more than ever that we live in an interdependent world and that the old order must give way to a new one. It is unacceptable for the process of interdependence to continue indefinitely to accentuate the expansion of only the great industrialized nations. At present almost all the world's technological capacity and resources are concentrated in a few countries, while at the same time two thirds of humanity live in poverty, a great many of them below the subsistence level.
205.	There is an urgent need to bring fresh thinking and an enlightened and positive approach to these vast and disturbing inequalities. We must in particular, see that the benefits of scientific and technological development are used for the good of all and not just of a privileged few. The world's scientific community must bear in mind the principle of a new international order under which prevailing economic, social, cultural and scientific conditions will be restructured. The paths towards this new order have been paved by the sixth and seventh special sessions and by the Manila Declaration of the Group of 77, which led to the adoption of UNCTAD resolution 98(IV).n Through the Integrated Programme laid down in UNCTAD resolution 93 (IV) the inequities of the past will be replaced by international co-operation based on the concept of collective self-reliance.
206.	Many of the problems the world faces today stem from the imbalances and inequalities inherent in the world economic order. At present the products of all the world's labour contribute to consumption and material accumulation in only a small number of the world's countries. The gap between the rich and the poor nations has continued to grow. Today it is sadly true that most of the world's population have little to expect from life and are excluded from the material and spiritual benefits necessary for human dignity. This is particularly true of the least developed countries. The extremely difficult economic conditions under which the poorest countries labour are the result not just of disabilities arising from their geographic location but also—in fact, largely-of man-made impediments to growth.
207.	If it is to provide a decent and dignified life for all its peoples, the world has to undergo immense transformation. We believe it is the mission of the United Nations to shape and contribute to this new order, for upon it rests the maintenance of peace and security, which is the very purpose of this Organization.
208.	Another urgent issue which faces the international community is the equitable distribution of the vast wealth of the sea. Almost a decade has passed since the adoption of United Nations resolution 2749 (XXV), which declared the sea-bed and the ocean floor and the subsoil thereof beyond the limits of national jurisdiction and the resources of the area as the common heritage of mankind. As many as six sessions have been devoted to formulating an international law governing the uses of the sea. Yet we are nowhere near concluding an acceptable convention. The conflicting claims and views that still exist indicate the dimensions of the complex task ahead of us in what the Secretary-General has so rightly called "one of the most important and far-reaching endeavours ever embarked on by the international community" 
209.	The time has come to put an end to the interminable quibbling over technicalities and to demonstrate statesmanlike wisdom in completing this long and arduous task. The informal composite negotiating text that has been brought out should be used to fullest advantage. All Member States, whether land-locked or coastal, must endeavour to harmonize their views and interests as rapidly as possible.
210.	The right of free access to and from the sea and freedom of transit facilities are vital to all land-locked countries, and Bhutan is no exception. The position of a land-locked country, especially a developing one, is one of serious disadvantage in the modern world'. Fortunately, we have been receiving the genuine understanding and generous co-operation of our coastal neighbour, India not only in expanding our trade but in modernizing our economy.
211.	Bhutan belongs to the South Asian subcontinent. In that area, despite many changes in the recent past, the prospects for peace and stability are particularly good. The present trend towards the abatement of tension in the region offers, we believe, an opportunity for the countries to develop and become more self-reliant. With many of those countries, and especially with our immediate neighbour, India, Bhutan shares an ancient cultural heritage and a long, varied history. Today we share also a common purpose in building our nations in the long-term interests of our peoples.
212.	The Kingdom of Bhutan places special emphasis upon good neighbourliness based on concord, trust and co-operation. It is our constant endeavour to promote peaceful and mutually beneficial relations with countries both near and far, relations based on mutual respect for national sovereignty, territorial integrity and non-interference in internal affairs. We are firmly committed to the fundamental principles of the United Nations and reaffirm our support for the ideals of justice and peace. Under the inspiring leadership of our wise and dynamic monarch we are wholly committed to the orderly and uninterrupted economic development of our country and to the attainment of our national goal of economic self-reliance.
213.	The issues we will debate at this thirty-second session of the General Assembly do not admit of easy solutions. Many of .them are long-standing and complex. Some give rise to fierce and intemperate passions. A number have been under debate here for more years than most of us care to remember. But whatever disagreements we may have on their substance, there is one thing on which no disagreement is possible: solutions must be found to them all, and in the shortest possible time, if the peace of our planet is not to be gravely endangered. The responsibilities and duties of the Member States to the United Nations emanate from their commitment, freely and spontaneously undertaken, to the Charter of this great Organization. It is a commitment which does not admit of exceptions and reservations. Let us prove to the world that the United Nations is fully aware of its responsibilities and that it is determined to live up to them.

